[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 28 
This is a proceeding under the Workmen's Compensation Law. William Millage was employed by Canton Township as a gravel checker on a highway project. He was injured in the course of his employment and died as a result of such injuries. A claim for compensation was presented to the Industrial Commissioner by Edith Millage, his widow, as administratrix of his estate. The claim was heard on August 18, 1947. The Industrial Commissioner submitted his opinion in writing on February 28, 1948, and formal findings of fact, conclusions of law and an award was made by his successor in office on June 11, 1948. Petition for rehearing was filed by claimant, and rehearing was granted after which the Commissioner made a final award allowing death benefits in the sum of $3,120.00, medical and hospital expense, $130.25, and denied costs to either party. The claimant appealed to the Circuit Court where the award was approved. Thereafter the claimant appealed to this court.
Compensation for injury resulting in death is four times the annual earnings of the employee. SDC 64.0402(1). Annual earnings are fifty-two times the average weekly wages (SDC 64.0102(7)), which are computed according to SDC 64.0404. *Page 29 
The Industrial Commissioner found that the employment of decedent was one "in which it is the custom to operate for a part of the whole number of working days in each year," and computed the average weekly wages "by multiplying the employee's average days earnings by number of days which it is customary in such employment to operate during a year, but not less than two hundred, and dividing by fifty-two;" according to SDC 64.0404(3). Appellant contends that the employment of decedent was one "in which it is the custom to operate throughout the working days of the year" and that the average weekly wages should be determined "by multiplying the employee's average days earnings by three hundred and dividing by fifty-two" according to subdivision (2) of that section.
[1-3]  Subdivision (3) of SDC 64.0404 "furnishes a complete scheme for determining the annual earnings in each case where the employment is such that it is the custom to operate for only a part of the working days of each year," and whether the employment is seasonal or not is immaterial. Humphreys v. Schuknecht Const. Co., 66 S.D. 112, 279 N.W. 246, 249; Larson v. Johnson, 71 S.D. 251, 23 N.W.2d 449. Neither is it necessary to establish a "custom" in order that compensation be computed under subdivision (3). "Custom" as used in this statute is not limited to its legal sense as meaning something established by common consent and uniform practice, but rather denotes something which may be expected to occur in the ordinary course of events. Here decedent was employed by the township not by a concern engaged in the business of hauling gravel for highways. He was hired as a gravel checker, and for no other purpose. The township had one project which was to gravel four miles of highway. The work commenced on May 20th, and ended on June 24th, 1947. The truckers hauled gravel on six different days during that period of time and were engaged a total of thirty-six hours. The township had no other highway gravel project that year, and if decedent had lived his employment would have ended when the project was completed. There is no evidence to support the contention that it was the custom of this township to *Page 30 
gravel highways throughout the working days of the year 1947. Therefore the Industrial Commissioner properly determined the compensation according to SDC 64.0404(3).
It is undisputed in this case that decedent was employed at an hourly wage. It was, therefore, necessary that the Commissioner determine the average number of hours worked by decedent per day and the wages which he was to receive in order to arrive at the amount of the average day's earnings. The Commissioner found that decedent was employed "an average of six hours per day", but the findings do not state by what method the Commissioner arrived at this average. His letter of October 27, 1948, written after the rehearing and addressed to the attorneys sheds no light on this subject. The first Industrial Commissioner determined that decedent worked a total of eighteen hours in three days and from this finding decided that decedent was employed an average of six hours per day. It appears from the evidence that decedent worked part time on May 20th, the first day; eight hours on May 31st, the second day, and commenced work on the morning of June 2d, the third day; and was injured after working three hours. The loaders and the truckers operated eight hours on that day and it is only reasonable to assume that decedent would have worked eight hours also except for the injury. To call those three hours a day, in arriving at an average number of hours per day employed, is obviously unjust. This employment was intermittent. We must, therefore, look to the character of the employment, the amount of work actually performed by decedent, and the amount of work for which he was hired. It is reasonable to expect that had the injury not occurred the employment of decedent would have continued until the completion of the work; that the number of hours and days of such employment, therefore, equaled those of the loaders and the truckers who hauled the gravel. Their time was approximately two hours on May 20th; eight hours on May 31st; eight hours on June 2d; four hours on June 19th; five hours on June 20th and nine hours on June 24th, a total of thirty-six hours over a period of six days averaging six hours per day. We find ourselves in the position of the Supreme *Page 31 
Court of New Jersey in Smolenski v. Eastern Coal Dock Co.,87 N.J.L. 26, 93 A. 85, 86, affirmed 88 N.J.L. 387, 95 A. 1079, where it was said: "The truth is there is no weekly rate, but we are forced by the statute to fix one in order to determine the compensation to which the workman or his dependents are entitled. Under this compulsion we can think of no better method."
Appellant says that the calculation of compensation should be based upon the daily rate of pay; that earnings according to SDC 64.0102(5) is "the amount of compensation for the number of hours commonly regarded as a days work for the employment in which the employee was engaged at the time of his injury * * *." She then contends that eight hours is commonly regarded as a day's work and cites in support thereof the following statutes: SDC 17.0102. "A day's labor in any manufacturing or mechanical occupation shall consist of eight hours unless there is an express agreement to the contrary This shall not apply when the agreement is for employment by the week, month, or year." SDC 17.0103. "No employee of the state or of any of its political subdivisions, nor of any municipal corporation shall be employed more than eight hours in any day, * * *."
[4]  The evidence shows, as we have already pointed out, that the average day's work in the employment in which decedent was engaged was six hours, and there is no evidence to the contrary. SDC 17.0102 applies only to cases in which the agreement is for employment by the day, and where there is no agreement as to the number of hours an employee shall work for a day's pay. Whether that section could be applied in determining the hours to be regarded as a day's work in cases where there is no evidence as to the average hours worked per day, we need not decide. SDC 17.0103 is a statute fixing a limitation upon the number of hours per day which a public employee may be required to work but it is not to be considered in determining the daily wage under the Workmen's Compensation Law. Humphreys v. Schuknecht Const. Co.,66 S.D. 112, 279 N.W. 246.
[5]  There was no agreed wage per hour. The man previously employed by the township as a gravel checker *Page 32 
was paid sixty-five cents per hour. The man who succeeded decedent at the same job was paid seventy-five cents per hour. The clerk of the township board certified to the Industrial Commissioner that his wages were seventy-five cents per hour, but this statement was afterward repudiated as a mistake. The Industrial Commissioner found that the average wage per hour was sixty-five cents and since that finding seems to be as well supported by evidence as any other finding that could have been made on the subject, we cannot disturb it.
[6,7]  Appellant contends that the Industrial Commissioner and the Circuit Court erred in refusing to allow her costs. The statute on costs in compensation cases is SDC 64.0606 which reads as follows: "The fees and mileage for attending as a witness before the Commissioner shall be the same as allowed in Circuit Court. All costs incurred in the hearing before the Commissioner may be taxed against the losing party or an equitable apportionment made thereof by the Commissioner according to the facts." Under the terms of the above statute the Industrial Commissioner may tax costs against the losing party or may make an equitable adjustment of costs. It is his duty to do one or the other. Since he has not made an equitable apportionment of the costs in this case and has found no facts which would justify it, the plaintiff is entitled to her costs.
This cause is remanded to the Circuit Court with directions to allow claimant's costs, and in all other respects the judgment is affirmed.
SMITH, P.J., and ROBERTS and RUDOLPH, JJ., concur. .